DAVIS, Judge.
Jesus Badillo challenges the revocation of his probation, arguing that the trial court revoked his probation without conducting an evidentiary hearing or accepting an admission to the violation. We affirm the revocation without comment.
However, because the trial court did not enter a written revocation order setting forth the express probationary conditions that it found Badillo had violated, we remand for entry of an appropriate order. See McAffee v. State, 779 So.2d 299 (Fla. 2d DCA 1999).
Affirmed; remanded.
SALCINES and STRINGER, JJ., Concur.